DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 4-7, 9, and 18-30 and the species of the consortium comprising Rhizobium radiobacter NCIMB 42280, Bacillus subtilis NCIMB 42282, and Pseudomonas putida NCIMB 42441 in the reply filed on 07/21/2020 is acknowledged.

Claim Status
Claims 1, 4-7, 9, and 18-31 are pending in this US patent application. Claims 1 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2020.
Claims 4-7, 9, and 18-31 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 01/10/2019, 03/14/2019, 07/21/2020, and 07/22/2020 have been received and considered.

Claim Interpretation
Applicant’s claims in light of the elected species recite a method of contacting metal working fluid with a consortium of bacteria comprising Rhizobium radiobacter NCIMB 42280, Bacillus subtilis NCIMB 42282, and Pseudomonas putida NCIMB 42441. The instant disclosure provides no information regarding the identification or production of the claimed strains, and so, in the absence of further evidence to the contrary, the strains will be considered to be naturally occurring strains of the recited bacterial species. Regarding the properties of the claimed strains, the instant disclosure provides 16S rRNA sequences for the strains and data to demonstrate that the strains are capable of reducing the chemical oxygen demand of spent metal working fluid. No other properties of the elected strains are provided. The Examiner notes that differences in the strain identifiers or in the 16S rRNA sequence are insufficient to demonstrate a patentable distinction between a strain of a certain taxonomic species and any other strain of the same species. As such, any prior art strain of the species Rhizobium radiobacter, Bacillus subtilis, or Pseudomonas putida that is capable of reducing the chemical oxygen demand of spent metal working fluid will be interpreted to read on or render obvious the claimed strains of these taxonomic species in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 9, and 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The microorganisms Rhizobium radiobacter NCIMB 42280, Bacillus subtilis NCIMB 42282, and Pseudomonas putida NCIMB 42441 are recited in the claims and, thus, are essential to the claimed invention. Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the organisms (see, for example, page 11 of the specification as filed), but there is no indication in the specification as to public availability.
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to MPEP § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 4-7, 18, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2008/102131 filed by Thompson et al., published 08/28/2008 (cited on the IDS filed 01/10/2019), in view of international patent application WO 2012/162518 filed by Jones et al., published 11/29/2012 (cited on the IDS filed 01/10/2019), as evidenced by Wikipedia, https://en.wikipedia.org/wiki/Agrobacterium_tumefaciens, accessed 10/07/2020.

Thompson teaches a method for reducing the chemical oxygen demand of spent metal working fluids (MWF) comprising contacting the MWF with a biofilm comprising at least four bacteria, one of which is a species of Agrobacterium (see entire document, including page 5, paragraph 2; cf. claims 4-7). The MWF can be diluted (page 6, paragraph 5; cf. claim 20). The bioreactor has one or more supports for the biofilm that forms a film thereover, and, as the biofilm grows, it will spread to cover the available surface in the bioreactor (page 7, paragraphs 3 and 5; cf. claim 18; the Examiner notes that, if the biofilm is spreading over the surface of the bioreactor, at least some of the solid surface of the bioreactor was “not or…not substantially colonized by a biofilm of microorganisms” at some point). The microorganism consortia used in the method include protozoa, bacteria, and/or fungi, and the number of bacteria in the consortium is Agrobacterium species used was Agrobacterium radiobacter (page 10, paragraph 2. Cf. claims 4, 21-23, and 30).
Wikipedia teaches that Agrobacterium radiobacter is a synonym for Rhizobium radiobacter (see entire document, including page 1, paragraph 1). As such, the Agrobacterium radiobacter of Thompson is intrinsically Rhizobium radiobacter as recited in the instant claims.

However, Thompson does not teach that the Rhizobium radiobacter is strain NCIMB 42280 as recited in the instant claims or that the microbial consortium contains the claimed strains of Pseudomonas putida or Bacillus subtilis.

Jones teaches that water is used in drilling and milling processes in mining operations, producing wastewater that may be contaminated with hydrocarbons, inorganic salts, and metals (see entire document, including page 1, line 30, to page 2, line 2; the Examiner notes that wastewater from metal mining operations can be interpreted as “spent metal working fluid”). The contaminants in the wastewater stream can be reduced by being treated with bacteria (page 2, lines 21-23). The wastewater can be treated in a bioreactor in which the bacteria have formed a biofilm (page 3, lines 16-26). In an embodiment, the bacterial biofilm includes Bacillus subtilis, Pseudomonas putida, and Agrobacterium spp. (page 20, lines 10-13; cf. claims 4 and 24-30). Bacteria in the genera Bacillus and Pseudomonas are capable of degrading organic compounds (page 22, line 16, to page 23, line 9; cf. claims 4 and 24-30; the Examiner notes that 

While Thompson does not teach the inclusion of Bacillus subtilis and Pseudomonas putida in the biofilm comprising Agrobacterium radiobacter in the bioreactor for the reduction of COD of spent metal working fluids, it would have been obvious to one of ordinary skill in the art to do so because Jones teaches that Bacillus subtilis and Pseudomonas putida are capable of degrading organic compounds and can be used in biofilms in conjunction with Agrobacterium spp. to reduce contamination in metal-containing wastewater used in mining operations. One of ordinary skill in the art would have a reasonable expectation that including the Bacillus subtilis and Pseudomonas putida of Jones in the Agrobacterium radiobacter-containing biofilm of Thompson would successfully result in the production of a biofilm that can reduce the chemical oxygen demand of spent metal working fluids.
Thompson and Jones do not disclose the specific strains or 16S rRNA sequences recited in instant claims 22, 23, 25, 26, and 29-30. However, as discussed above, differences in the strain identifiers or in the 16S rRNA sequence are insufficient to demonstrate a patentable distinction between a strain of a certain taxonomic species and any other strain of the same species. As such, any prior art strain of the species Rhizobium radiobacter, Bacillus subtilis, or Pseudomonas putida that is capable of reducing the chemical oxygen demand of spent metal working fluid will be interpreted to read on or render obvious the claimed strains of these taxonomic species in the absence of evidence to the contrary. “As a practical matter, the Patent Office is not In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if the bacteria of Thompson and Jones are not entirely identical to the claimed strains, the Examiner notes that no two cells of any given strain are completely identical in every element and that bacteria of the same species are presumed to have a high level of similarity. Accordingly, in the absence of a demonstration of a patentable distinction in the structure or function of the claimed strains, the claimed method performed with the claimed strains is held to be prima facie obvious in light of the teachings of Thompson and Jones.
Therefore, claims 4-7, 18, and 20-30 are rendered obvious by Thompson in view of Jones, as evidenced by Wikipedia, and are rejected under 35 U.S.C. 103.

Claims 4-7, 9, and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2008/102131 filed by Thompson et al., published 08/28/2008 (cited on the IDS filed 01/10/2019), in view of international patent application WO 2012/162518 filed by Jones et al., published 11/29/2012 (cited on the IDS filed 01/10/2019), and international patent application WO 2011/104509 filed by Ager et al., published 09/01/2011 (cited on the IDS filed 01/10/2019), as evidenced .

As discussed above, claims 4-7, 18, and 20-30 are rendered obvious by Thompson in view of Jones, as evidenced by Wikipedia. However, these references do not teach establishing the bacterial biofilm in a first bioreactor and then transferring the biofilm to a second bioreactor to reduce the COD of the MWF therein as recited in instant claims 9 and 19.

Ager teaches that inoculating a bioreactor with a solid matrix comprising a biofilm that has been previously grown in a different bioreactor can result in the improved bioremediation of spent MWF (see entire document, including page 3, paragraph 3; cf. claims 9 and 19).

While Thompson and Jones do not teach establishing the bacterial biofilm in a first bioreactor and then transferring the biofilm to a second bioreactor to reduce the COD of the MWF therein in the method of establishing a biofilm comprising Agrobacterium radiobacter, Pseudomonas putida, and Bacillus subtilis in a bioreactor to reduce the COD of MWF rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Ager teaches that inoculating a bioreactor with a solid matrix comprising a biofilm that has been previously grown in a different bioreactor can result in the improved bioremediation of spent MWF. One of ordinary skill in the art would have a reasonable expectation that establishing the biofilm 
Therefore, claims 4-7, 9, and 18-30 are rendered obvious by Thompson in view of Jones and Ager, as evidenced by Wikipedia, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 4-7, 9, and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10227246 in view of international patent application WO 2008/102131 filed by Thompson et al., published 08/28/2008 (cited on the IDS filed 01/10/2019), in view of international patent application WO 2012/162518 filed by Jones et al., published 11/29/2012 (cited on the IDS filed 01/10/2019), as evidenced by Wikipedia, https://en.wikipedia.org/wiki/Agrobacterium_tumefaciens, accessed 10/07/2020. 

The claims of ‘246 recite a method of reducing COD in spent MWF by providing a mature biofilm of microorganisms on a solid support in a first bioreactor, transferring the solid support to a second bioreactor, and incubating the solid support matrix in the second bioreactor to reduce the COD of a diluted spent MWF contained therein (‘246 claims 1-18; cf. instant claims 4-7, 9, 19, and 20).



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/29/2021